*774ORDER
PER CURIAM.
Wife, Linda Moeller, appeals a $500.00 monthly maintenance award granted to her by the trial court following the dissolution of her marriage to her husband, David Moeller. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
We affirm pursuant to Rule 84.16(b).